DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “cooling devices” in claims 1 and 6, the “heating devices” in claims 1 and 6, and the “expansion devices” in lines 1 and 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 

Claim limitation “cooling device(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device(s)” coupled with functional language “cooling” and “configured to indirectly cool fluid in the rectifying section with a working fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “First and second cooling devices 11, 12 are each composed of a heat exchanger and function to indirectly cool fluid in rectifying section 2 with the circulating working fluid,” (paragraph [0022]).
Accordingly, the claimed “cooling devices” have been interpreted as heat exchangers, as well as equivalents thereof.

Claim limitation “heating device(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device(s)” coupled with functional language “heating” and “configured to indirectly heat fluid in the stripping section with the circulating working fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Accordingly, the claimed “heating devices” have been interpreted as heat exchangers, as well as equivalents thereof.

Claim limitation “expansion device(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device(s)” coupled with functional language “expansion” and “configured to expand the working fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Compressors 31, 32 includes first compressor 31 and second compressor 32, and expansion devices (expansion valves) 41, 42 includes first expansion device 41 and second expansion device 42,” (paragraph [0024]).
Accordingly, the claimed “expansions devices” have been interpreted as expansion valves, as well as equivalents thereof.

Claim Objections
Claims 1, 3, 4, and 6-8 are objected to because of the following informalities:  
Claim 1 recites the limitation "the working fluid from the first cooling device" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the first cooling device--.
Claim 1 recites the limitation "the working fluid from the second cooling device" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the working fluid from the first heating device" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the first heating device--.
Claim 1 recites the limitation "the working fluid from the second heating device" in line 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the second heating device--.
Claim 3 recites the limitation "the working fluid from the first compressor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the working fluid from the second expansion device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the working fluid from the first compressor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the working fluid from the second expansion device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the working fluid from the plurality of cooling devices" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the plurality of cooling devices--.
Claim 6 recites the limitation "the working fluid from the first circulation path" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the first circulation path--.
Claim 6 recites the limitation "the working fluid from the first heating device" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the first heating device--.
Claim 6 recites the limitation "the working fluid from the second heating device" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend said limitation to recite --working fluid from the second heating device--.

Claim 7 recites the limitation "the working fluid from the first compressor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the working fluid from the second expansion device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the working fluid from the first compressor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the working fluid from the second expansion device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the diabatic distillation column according claim 1, further comprising a condenser connected to a column top section of the distillation column and configured to cool fluid in the column top section, wherein a heat sink of the condenser is a cooling device located uppermost of the plurality of cooling devices.” The language used in claim 9 is confusing and lacking in clarity. Thus, the scope of what is required by said claim is unclear.
At first, it appears that claim 9 is requiring that the claimed column include a condenser that is distinct from any element previously claimed. Specifically, the use of the term “further comprising” 
Furthermore, it is unclear how the confusingly worded phrase “wherein a heat sink of the condenser is a cooling device located uppermost of the plurality of cooling devices” should be interpreted.
For the purposes of examination, claim 9 has been interpreted as requiring that the uppermost cooling device (i.e. the first cooling device) function as a condenser connected to a column top section of the distillation column and configured to cool fluid in the column top section.
Applicant should amend claim 9 to clarify as appropriate. 
Claim 9 recites the limitation "the plurality of cooling devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “The diabatic distillation column according to claim 1, further comprising a reboiler connected to a column bottom section of the distillation ccccolumn and configured to heat fluid in the column bottom section, wherein a heat source of the reboiler is a heating device located lowermost of the plurality of heating devices.” The language used in claim 10 is confusing and lacking in clarity. Thus, the scope of what is required by said claim is unclear.
At first, it appears that claim 10 is requiring that the claimed column include a reboiler that is distinct from any element previously claimed. Specifically, the use of the term “further comprising” suggests that the recited reboiler is a newly introduced element which is unrelated to any element previously recited in claim 1. However, the later section of the claim (i.e. the section reciting “wherein a heat source of the reboiler is a heating device located lowermost of the plurality of heating devices”) suggests that the recited reboiler is actually the uppermost of the cooling devices recited in claim 1, i.e. the first condenser. Thus, the language of claim 10 appears to be self-contradictory.
Furthermore, it is unclear how the confusingly worded phrase “wherein a heat source of the reboiler is a heating device located lowermost of the plurality of heating devices” should be interpreted.

Applicant should amend claim 10 to clarify as appropriate.
Claim 10 recites the limitation "the plurality of heating devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the diabatic distillation column according claim 6, further comprising a condenser connected to a column top section of the distillation column and configured to cool fluid in the column top section, wherein a heat sink of the condenser is a cooling device located uppermost of the plurality of cooling devices.” The language used in claim 12 is confusing and lacking in clarity. Thus, the scope of what is required by said claim is unclear.
At first, it appears that claim 12 is requiring that the claimed column include a condenser that is distinct from any element previously claimed. Specifically, the use of the term “further comprising” suggests that the recited condenser is a newly introduced element which is unrelated to any element previously recited in claim 6. However, the later section of the claim (i.e. the section reciting “wherein a heat sink of the condenser is a cooling device located uppermost of the plurality of cooling devices”) suggests that the recited condenser is actually the uppermost of the cooling devices recited in claim 6. Thus, the language of claim 12 appears to be self-contradictory.
Furthermore, it is unclear how the confusingly worded phrase “wherein a heat sink of the condenser is a cooling device located uppermost of the plurality of cooling devices” should be interpreted.
For the purposes of examination, claim 12 has been interpreted as requiring that the uppermost cooling device function as a condenser connected to a column top section of the distillation column and configured to cool fluid in the column top section.
Applicant should amend claim 12 to clarify as appropriate. 
Claim 13 recites “The diabatic distillation column according to claim 1, further comprising a reboiler connected to a column bottom section of the distillation ccccolumn and configured to heat fluid in the column bottom section, wherein a heat source of the reboiler is a heating device located lowermost of the 
At first, it appears that claim 13 is requiring that the claimed column include a reboiler that is distinct from any element previously claimed. Specifically, the use of the term “further comprising” suggests that the recited reboiler is a newly introduced element which is unrelated to any element previously recited in claim 6. However, the later section of the claim (i.e. the section reciting “wherein a heat source of the reboiler is a heating device located lowermost of the plurality of heating devices”) suggests that the recited reboiler is actually the uppermost of the cooling devices recited in claim 6, i.e. the first condenser. Thus, the language of claim 13 appears to be self-contradictory.
Furthermore, it is unclear how the confusingly worded phrase “wherein a heat source of the reboiler is a heating device located lowermost of the plurality of heating devices” should be interpreted.
For the purposes of examination, claim 13 has been interpreted as requiring that the lowermost heating device function as a reboiler connected to a column bottom section of the distillation column and configured to heat fluid in the column bottom section.
Applicant should amend claim 13 to clarify as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meili (US 5,964,986).
With regard to claim 1: Meili teaches a diabatic distillation column 2 with a rectifying section (upper packing section) 250 located above a feedstock supply position 203 and a stripping section (lower packing section) 240 located below the feedstock supply position (Figure 4, Column 3 Lines 20-33, Column 2 Lines 5-36), the diabatic distillation column 2 comprising:
A plurality of cooling devices (liquefiers) 21a and 21b configured to indirectly cool fluid in the rectifying section 250 with a working fluid, the cooling devices 21a and 21b including a first cooling device 21a provided at a first position in the rectifying section 250 and a second cooling device 21b provided at a second position below the first position in the rectifying section 250 (Figure 4, Column 3 Lines 20-33).
A plurality of heating devices (vaporizers) 20b and 20a configured to indirectly heat fluid in the stripping section 240 with a working fluid, the heating devices including a first heating device 20b provided at a first position in the stripping section 240 and a second heating device 20a provided at a second position below the first position in the stripping section 240.
Meili does not explicitly teach that the heating and cooling devices are arranged such that the working fluid circulates between the plurality of heating devices and the plurality of cooling devices. Meili is also silent to a plurality of compressors including a first compressor and a second compressor, the first compressor provided on a first circulation path for circulating the working fluid between the first cooling device and the first heating device and configured to compress the working fluid from the first cooling device, the second compressor provided on a second circulation path for circulating the working fluid between the second cooling device and the second heating device and configured to compress the working fluid from the second cooling device; a plurality of expansion devices including a first expansion device and a second expansion device, the first expansion device provided on the first circulation path 
However, Meili suggests the inclusion of such an arrangement. Specifically, Meili suggests the use of a heat pump with the column 2, wherein one or the heating devices (vaporizers) 20 is used as a heat sink for the heat pump, and wherein one of the cooling devices (liquefiers) 21 is used as a heat source for the heat pump (Figure 4, Column 3 Lines 25-33). Heat pumps which function through the use of compressors and expansion devices (e.g. expansion valves) are notoriously well known in the art. For example, such heat pumps are widely used in air conditioning systems. That is to say, a person having ordinary skill in the art would be well aware of and intimately familiar with heat pumps that operate through the use of compressors and expansion devices. 
Furthermore, the use of such heat pumps is disclosed in Meili. Specifically, in the embodiment of Figure 3, Meili teaches the use of a heat pump having a compressor 6 and an expansion device (throttle member [i.e. an expansion valve]) 63b, wherein the heat pump circulates a working fluid between a heating device 20 and a cooling device 21b, wherein the compressor 6 is provided on a circulation path for circulating working fluid between the cooling device 21b and the heating device 20 and configured to compress the working fluid from the cooling device 21b, and wherein the expansion device 63b is provided on the circulation path and configured to expand the working fluid from the heating device (Figure 3, Column 3 lines 1-20).
Meili teaches that “In order to save energy during a distillation, a portion of the thermal energy arriving at the head of the column can be brought to a higher temperature level by means of a heat pump and the thus transformed thermal energy used for the heating of a sump vaporizer. In this arrangement a direct exhaust vapor compression can be used or a vapor jet compressor as well as any other kind of heat pump. The greater the temperature difference between the heat sink of the sump and the heat source at the head of the column, the lower is the efficiency of the heat pump, and consequently the greater the specific energy required,” (Column 1 Lines 20-32). In view of this teaching, a person having ordinary skill in the art would expect that it would be most efficient to provide the first (upper) heating device and the first (upper) cooling device on the same heat pump loop as one another, and to provide 
Lastly, Meili indicates that the use of heat pumps saves energy during a distillation (Column 1 Lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Meili by adding a pair of heat pumps thereto, said heat pumps arranged in a manner such that the working fluid circulates between the plurality of heating devices 20 and the plurality of cooling devices 21, wherein the heat pumps include a plurality of compressors including a first compressor and a second compressor, the first compressor provided on a first circulation path for circulating the working fluid between the first cooling device 21a and the first heating device 20b and configured to compress the working fluid from the first cooling device 21a, the second compressor provided on a second circulation path for circulating the working fluid between the second cooling device 21b and the second heating device 20a and configured to compress the working fluid from the second cooling device 21b, and a plurality of expansion devices including a first expansion device and a second expansion device, the first expansion device provided on the first circulation path and configured to expand the working fluid from the first heating device 20b, the second expansion device provided on the second circulation path and configured to expand the working fluid from the second heating device 20a, in order to obtain an energy saving distillation column.
With regard to claim 2: Modified Meili does not explicitly teach that the first circulation path and the second circulation path are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
However, Meili suggests such a configuration with the embodiment of Figure 3. Specifically, the embodiment of Figure 3 comprises two circulation paths 26a and 26b (Figure 3, Column 3 lines 1-20).  In view of Meili’s teachings concerning the embodiment of Figure 3, a person having ordinary skill in the art would have a reasonable expectation the column of modified Meili would operate successfully if the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Meili by connecting the first and second circulation paths to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path, in order to obtain a predictably functional distillation column having energy saving heat pumps (predictably functional in view of Meili’s Figure 3).
With regard to claim 3: As discussed in the rejection of claim 2 above, in modified Meili, the first and second circulation paths are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result in at least a portion of working fluid from the first compressor eventually making its way to the second compressor, and in at least a portion of the working fluid from the second expansion device eventually making its way to the first cooling device. Therefore, in modified Meili, the first circulation path and the second circulation path are necessarily connected to each other such that at least a portion of the working fluid from the first compressor is supplied to the second compressor and at least a portion of the working fluid from the second expansion device is supplied to the first cooling device.
With regard to claim 4: As discussed in the rejection of claim 2 above, in modified Meili, the first and second circulation paths are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result in at least a portion of working fluid from the first compressor eventually making its way to the second compressor, and in at least a portion of the working fluid from the second expansion device eventually making its way to the first expansion device. Therefore, in modified Meili, the first circulation path and the second circulation path are necessarily connected to each other such that at least a portion of the working fluid from the first 
With regard to claim 5: In modified Meili, the first circulation path and the second circulation path are provided independently, i.e. they are distinct circulation paths.
With regard to claim 9: Modified Meili further comprises a condenser in the form of the first cooling device 21a, i.e. the first cooling device 21a functions as a condenser (i.e. a liquefier), said condenser 21a connected to (disposed in) a column top section of the distillation column 2 and configured to cool fluid in the top column section (Figure 4, Column 3 Lines 20-33). A heat sink of the condenser 21a, i.e. a heat exchange element thereof, is a cooling device (first cooling device 21a), said cooling device 21a being the uppermost cooling device.
In other words, in modified Meili the uppermost cooling device (i.e. the first cooling device) 21a functions as a condenser connected to a column top section of the distillation column 2 and is configured to cool fluid in the column top section (Figure 4, Column 3 Lines 20-33).
With regard to claim 10: Modified Meili further comprises a reboiler in the form of the second heating device 20a, i.e. the second heating device 20a functions as a reboiler (i.e. a vaporizer), said reboiler 20a connected to a column bottom section of the distillation column 2 and configured to heat a fluid in the column bottom section (Figure 4, Column 3 Lines 20-33). A heat source of the reboiler 20a, i.e. heat exchange element thereof, is a heating device (i.e. second heating device 20a), said heating device 20a being the lowermost heating device.
In other words, in modified Meili the lowermost heating device (i.e. the second cooling device) 20a functions as a reboiler connected to a column bottom section of the distillation column 2 and is configured to heat fluid in the column bottom section (Figure 4, Column 3 Lines 20-33).
With regard to claim 11: Modified Meili does not explicitly teach that the working fluid is water. However, the identity of working fluid used in the system is merely a matter of intended use and/or manner of operating said system. The system of modified Meili possesses all of the structural elements of claims 11 and 14. Therefore, said system is necessarily capable of being operated using water as the working fluid. Thus, modified Meili satisfies the language of claims 11 and 14 (See MPEP 2114 for guidance).
With regard to claim 6: Meili teaches a diabatic distillation column 2 with a rectifying section (upper packing section) 250 located above a feedstock supply position 203 and a stripping section (lower packing section) 240 located below the feedstock supply position (Figure 4, Column 3 Lines 20-33, Column 2 Lines 5-36), the diabatic distillation column 2 comprising:
A plurality of cooling devices (liquefiers) 21a and 21b configured to indirectly cool fluid in the rectifying section 250 with a working fluid, the cooling devices 21a and 21b including a first cooling device 21a provided at a first position in the rectifying section 250 and a second cooling device 21b provided at a second position below the first position in the rectifying section 250 (Figure 4, Column 3 Lines 20-33).
A plurality of heating devices (vaporizers) 20b and 20a configured to indirectly heat fluid in the stripping section 240 with a working fluid, the heating devices including a first heating device 20b provided at a first position in the stripping section 240 and a second heating device 20a provided at a second position below the first position in the stripping section 240.
Meili does not explicitly teach that the heating and cooling devices are arranged such that the working fluid circulates between the plurality of heating devices and the plurality of cooling devices. Meili is also silent to a plurality of compressors including a first compressor and a second compressor, the first compressor provided on a first circulation path for circulating the working fluid between the first cooling device and the first heating device and configured to compress the working fluid from the first cooling device, the second compressor provided on a second circulation path for circulating the working fluid between the second cooling device and the second heating device and configured to compress the working fluid from the second cooling device; a plurality of expansion devices including a first expansion device and a second expansion device, the first expansion device provided on the first circulation path and configured to expand the working fluid from the first heating device, the second expansion device provided on the second circulation path and configured to expand the working fluid from the second heating device.
However, Meili suggests the inclusion of such an arrangement. Specifically, Meili suggests the use of a heat pump with the column 2, wherein one or the heating devices (vaporizers) 20 is used as a heat sink for the heat pump, and wherein one of the cooling devices (liquefiers) 21 is used as a heat source for the heat pump (Figure 4, Column 3 Lines 25-33). Heat pumps which function through the use 
Furthermore, the use of such heat pumps is disclosed in Meili. Specifically, in the embodiment of Figure 3, Meili teaches the use of a heat pump having a compressor 6 and an expansion device (throttle member [i.e. an expansion valve]) 63b, wherein the heat pump circulates a working fluid between a heating device 20 and a cooling device 21b, wherein the compressor 6 is provided on a circulation path for circulating working fluid between the cooling device 21b and the heating device 20 and configured to compress the working fluid from the cooling device 21b, and wherein the expansion device 63b is provided on the circulation path and configured to expand the working fluid from the heating device (Figure 3, Column 3 lines 1-20).
Meili teaches that “In order to save energy during a distillation, a portion of the thermal energy arriving at the head of the column can be brought to a higher temperature level by means of a heat pump and the thus transformed thermal energy used for the heating of a sump vaporizer. In this arrangement a direct exhaust vapor compression can be used or a vapor jet compressor as well as any other kind of heat pump. The greater the temperature difference between the heat sink of the sump and the heat source at the head of the column, the lower is the efficiency of the heat pump, and consequently the greater the specific energy required,” (Column 1 Lines 20-32). In view of this teaching, a person having ordinary skill in the art would expect that it would be most efficient to provide the first (upper) heating device and the first (upper) cooling device on the same heat pump loop as one another, and to provide the second (lower) heating device and the second (lower) cooling device on the same heat pump loop as one another, as opposed to providing the first (upper) cooling device and the second (lower) heating device on the same heat pump loop as one another and so on. Specifically, the teachings of Meili suggest such an arrangement, as such an arrangement would provide the smallest average temperature difference between the heaters and coolers which are connected by the heat pumps.
Lastly, Meili indicates that the use of heat pumps saves energy during a distillation (Column 1 Lines 20-30).

Modified Meili does not explicitly teach that the second circulation path is configured to circulate working fluid between the first circulation path and the second heating device. 
However, Meili suggests a configuration wherein two circulation paths are connected with one another with the embodiment of Figure 3. Specifically, the embodiment of Figure 3 comprises two circulation paths 26a and 26b (Figure 3, Column 3 lines 1-20).  In view of Meili’s teachings concerning the embodiment of Figure 3, a person having ordinary skill in the art would have a reasonable expectation the column of modified Meili would operate successfully if the first and second fluid paths were connected to each other such that the working fluid were to flow back and forth between the first circulation path and the second circulation path.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Meili by connecting the first and second circulation paths to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path, in order to obtain a predictably functional distillation column having energy saving heat pumps (predictably functional in view of Meili’s Figure 3).

With regard to claim 7: As discussed in the rejection of claim 6 above, in modified Meili, the first and second circulation paths are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result in at least a portion of working fluid from the first compressor eventually making its way to the second compressor, and in at least a portion of the working fluid from the second expansion device eventually making its way to the cooling devices. Therefore, in modified Meili, the first circulation path and the second circulation path are necessarily connected to each other such that at least a portion of the working fluid from the first compressor is supplied to the second compressor and at least a portion of the working fluid from the second expansion device is supplied to the cooling devices.
With regard to claim 8: As discussed in the rejection of claim 6 above, in modified Meili, the first and second circulation paths are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result in at least a portion of working fluid from the first compressor eventually making its way to the second compressor, and in at least a portion of the working fluid from the second expansion device eventually making its way to the first expansion device. Therefore, in modified Meili, the first circulation path and the second circulation path are necessarily connected to each other such that at least a portion of the working fluid from the first compressor is supplied to the second compressor and at least a portion of the working fluid from the second expansion device is supplied to the first expansion device.
With regard to claim 12: Modified Meili further comprises a condenser in the form of the first cooling device 21a, i.e. the first cooling device 21a functions as a condenser (i.e. a liquefier), said condenser 21a connected to (disposed in) a column top section of the distillation column 2 and configured to cool fluid in the top column section (Figure 4, Column 3 Lines 20-33). A heat sink of the condenser 21a, i.e. a heat exchange element thereof, is a cooling device (first cooling device 21a), said cooling device 21a being the uppermost cooling device.
In other words, in modified Meili the uppermost cooling device (i.e. the first cooling device) 21a functions as a condenser connected to a column top section of the distillation column 2 and is configured to cool fluid in the column top section (Figure 4, Column 3 Lines 20-33).
With regard to claim 13: Modified Meili further comprises a reboiler in the form of the second heating device 20a, i.e. the second heating device 20a functions as a reboiler (i.e. a vaporizer), said reboiler 20a connected to a column bottom section of the distillation column 2 and configured to heat a fluid in the column bottom section (Figure 4, Column 3 Lines 20-33). A heat source of the reboiler 20a, i.e. heat exchange element thereof, is a heating device (i.e. second heating device 20a), said heating device 20a being the lowermost heating device.
In other words, in modified Meili the lowermost heating device (i.e. the second cooling device) 20a functions as a reboiler connected to a column bottom section of the distillation column 2 and is configured to heat fluid in the column bottom section (Figure 4, Column 3 Lines 20-33).
With regard to claim 14: Modified Meili does not explicitly teach that the working fluid is water. However, the identity of working fluid used in the system is merely a matter of intended use and/or manner of operating said system. The system of modified Meili possesses all of the structural elements of claims 11 and 14. Therefore, said system is necessarily capable of being operated using water as the working fluid. Thus, modified Meili satisfies the language of claims 11 and 14 (See MPEP 2114 for guidance).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772